 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 1397 
 
AN ACT 
To designate the facility of the United States Postal Service located at 41 Purdy Avenue in Rye, New York, as the Caroline O’Day Post Office Building. 
 
 
1.Caroline O’Day Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 41 Purdy Avenue in Rye, New York, shall be known and designated as the Caroline O’Day Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Caroline O’Day Post Office Building. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
